185 F.3d 1075 (9th Cir. 1999)
Burlington Northern and Santa Fe Railway Company; Santa Fe Railway Company, Plaintiffs-Appellees,v.International Brotherhood of Teamsters Local 174, an unincorporated association; Robert A. Hasegawa, an individual; Eric Smith, Defendants-Appellants.
No. 97-35859
United States Court of Appeals, Ninth Circuit.
August 27, 1999

Before: Hug, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrehearing regular active judges of this court1, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Burlington Northern Sante Fe Railway Co. v. Teamsters Local 174, 170 F.3d 897 (9th Cir. 1999), is withdrawn.



NOTE:


1
  Judge Wardlaw was recused.